DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 07/16/2019, 09/28/2020, 11/25/2020, and 1/14/2021 have been considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities:
[0009] line 3: “…plates butted each other…” should read “…plates butted against each other…”
[0015] line 2: “…plates butted each other…” should read “…plates butted against each other…”
[0028] line 5: “…plates 20 butted each other…” should read “…plates 20 butted against each other…”
[0029] lines 1-2: ““…plates 20 are butted each other…” should read “…plates 20 are butted against each other…”
[0055] line 4: “…plates 30, 30 are butted each other…” should read “…plates 30, 30 are butted against each other…”
[0061] line 2: “…plates 30 are butted each other…” should read “…plates 30 are butted against each other…”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuki et al. (CN104942411A), hereinafter Kazuki, in view of Mun et al. (KR20010003273A), hereinafter Mun.
Regarding claim 1, Kazuki teaches (Figs. 1 and 2) a one-side submerged arc welding method, comprising joining two steel plates (steel plates 20) butted to each other by submerged arc welding from one side using a plurality of electrodes (electrodes 15) ([0094] lines 1-2; [0103] line 3).
Kazuki does not teach that, during the submerged arc welding, at least one of electrode distances between adjacent electrodes in a terminal end region of the steel plates is changed.
Mun teaches (Figs. 1 and 8) welding a workpiece via submerged arc welding using a plurality of electrodes (electrodes 100, 200, 300, 400, and 500) (page 3, lines 1-2), wherein during the submerged arc welding at least one of electrode distances between adjacent electrodes (100, 200, 300, 400, 500) in a terminal end region of the workpiece is changed (page 7, lines 21-34; page 7, line 60 to page 8, line 2; page 10, lines 27-37). Mun teaches changing at least one of the electrode distances between adjacent electrodes in a terminal end region of the workpiece as it improves the stability of the welding arc, the weld workability, and the weld quality (page 3, lines 1-4).

	Regarding claim 2, the combination of Kazuki and Mun teaches all of the elements of the current invention as described above. Kazuki does not teach that the electrode distance in the terminal end region is shorter than an electrode distance in a region in front of the terminal end region.
	Although Mun does not explicitly teach that the electrode distance in the terminal end region is shorter than an electrode distance in a region in front of the terminal end region, this limitation is capable of being achieved by the invention of Mun.
	Mun teaches monitoring the welding process via a laser vision sensor (sensor 60) in communication with a control unit (control part 60’) which changes welding variables, including the electrode distances between adjacent electrodes (electrodes 100, 200, 300, 400, and 500), in real time in order to maintain welding stability (page 9, lines 37-46; page 10, lines 27-34). Because the invention of Mun adjusts the electrode distances in response to the real-time performance and quality of the weld during the welding process, it is capable of achieving the limitation that the electrode distance in the terminal end region is shorter than an electrode distance in a region in front of the terminal end region should the performance and quality of the welding process require it.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the Kazuki to incorporate the teachings of Mun to further include that the electrode distance in the terminal end region is shorter than an electrode distance in a region in front of the terminal end region in order to maintain welding stability and quality.
claims 3 and 8, the combination of Kazuki and Mun teaches all of the elements of the current invention as described above. Kazuki further teaches (Fig. 1) that the plurality of electrodes (15) include a first electrode, a second electrode and a third electrode ([0100] line 3 and 7-9). Kazuki does not teach that an electrode distance between the first electrode and the second electrode is changed in a range of 10 mm to 250 mm, and an electrode distance between the second electrode and the third electrode is changed in a range of 10 mm to 250 mm.
	Mun teaches (Fig. 8) that an electrode distance between the first electrode (100) and the second electrode (200) is changed in a range of 10mm to 250 mm, and an electrode distance between the second electrode and the third electrode is changed in a range of 10 mm to 250 mm (page 8, line 52 through page 9, line 4). Mun teaches that an electrode distance between the first electrode and the second electrode is changed in a range of 10 mm to 250 mm, and an electrode distance between the second electrode and the third electrode is changed in a range of 10 mm to 250 mm as it improves the welding quality and ensures welding stability (page 9, lines 36-45).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Kazuki to incorporate the teachings of Mun to include that an electrode distance between the first electrode and the second electrode is changed in a range of 10 mm to 250 mm, and an electrode distance between the second electrode and the third electrode is changed in a range of 10 mm to 250 mm. Doing so improves the welding quality and ensures welding stability.
	Regarding claims 4 and 9, the combination of Kazuki and Mun teaches all of the elements of the current invention as described above. Kazuki further teaches (Fig. 1) that the plurality of electrodes (15) include a first electrode, a second electrode, a third electrode and a fourth electrode ([0100] line 3 and 7-9). Kazuki does not teach that an electrode distance between the first electrode and the second electrode is changed in a range of 10 mm to 250 mm, an electrode distance between the second 
	Mun teaches that an electrode distance between the first electrode (100) and the second electrode (200) is changed in a range of 10 mm to 250 mm, an electrode distance between the second electrode (200) and the third (300) electrode is changed in a range of 10 mm to 250 mm, and an electrode distance between the third electrode (300) and the fourth (400) electrode is changed in a range of 10 mm to 250 mm (page 8, line 52 through page 9, line 4). Mun teaches that an electrode distance between the first electrode and the second electrode is changed in a range of 10 mm to 250 mm, an electrode distance between the second electrode and the third electrode is changed in a range of 10 mm to 250 mm, and an electrode distance between the third electrode and the fourth electrode is changed in a range of 10 mm to 250 mm as it improves the welding quality and ensures welding stability (page 9, lines 36-45).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kazuki to incorporate the teachings of Mun to include that an electrode distance between the first electrode and the second electrode is changed in a range of 10 mm to 250 mm, an electrode distance between the second electrode and the third electrode is changed in a range of 10 mm to 250 mm, and an electrode distance between the third electrode and the fourth electrode is changed in a range of 10 mm to 250 mm. Doing so improves the welding quality and ensures welding stability.
	Regarding claims 5 and 10.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuki in view of Mun, further in view of Kasuya et al. (US5550347A), hereinafter Kasuya, Akahide et al. (US4041270A), hereinafter Akahide, and Yukimura et al. (JPH09155550A), hereinafter Yukimura.
	Regarding claims 6 and 11, the combination of Kazuki and Mun teaches all of the elements of the current invention as described above. 
Kazuki further teaches (Fig. 2) that the submerged arc welding is performed in a state where one end edge of two tab plates (lead plates 21 and 22) has been welded to a terminal end of each of the steel plates (steel plates 20) ([0104] lines 1-2), 
a groove (groove M) of the steel plate (20) and a groove of the tab plate (21 and 22), which are formed by abutting the two steel plates (20) and the two tab plates (21 and 22), respectively, have the same groove shape ([0157] lines 1-3), and 
tack welding of the groove of the steel plate (20) and the groove of the tab plate (21 and 22) is performed from at least a terminal end portion side (symbol G) of the steel plate (20) to one end portion side (symbol H) of the tab plate (21 and 22) (see Figs. 8-9; [0103] lines 3-4; [0158] line 6).
Neither Kazuki nor Mun teaches that the following relationship between a thickness of the steel plate and a thickness of the tab plate is satisfied: t2 ≥ t1, wherein t1 is the thickness of the steel plate and t2 is the thickness of the tab plate, a width B1 of the two steel plates satisfies the following relationship: B1 ≥ 300 mm, and a width B2 of the two tab plates satisfies the following relationships: B2 ≥ 10 x t1 and 100 mm ≤ B2 ≤ 2000 mm.
Kasuya teaches (Fig. 2) a method of welding steel plates (steel plates 1 and 1’) together via one-side, multi-electrode submerged arc welding, wherein one end edge of a tab plate (tab 4) has been welded to a terminal end of the steel plates and t2 ≥ t1, wherein t1 is the thickness of the steel plate and t2 is the thickness of the tab plate (column 1, lines 16-25 “…a tab, the thickness of which is the same as the wall thickness of the plates to be welded…”; column 3, lines 54-57). Kasuya teaches the relationship 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Kazuki and Mun to further incorporate the teachings of Kasuya to include that the following relationship between a thickness of the steel plate and a thickness of the tab plate is satisfied: t2 ≥ t1, wherein t1 is the thickness of the steel plate and t2 is the thickness of the tab plate. Doing so sufficiently binds the steel plates to be welded before the start of welding so as to reduce welding distortion.
Kasuya does not teach that a width B1 of the two steel plates satisfies the following relationship: B1 ≥ 300 mm, and a width B2 of the two tab plates satisfies the following relationships: B2 ≥ 10 x t1 and 100 mm ≤ B2 ≤ 2000 mm. 
Akahide teaches (Fig. 1) a method of multiple-electrode submerged arc-welding of steel plates (Column 1, lines 4-8), wherein a width B1 of the two steel plates satisfies the following relationship: B1 ≥ 300 mm (Column 6, lines 20-23). REF teaches that B1 ≥ 300 mm as it achieves a weld with excellent mechanical strength, ductility, and toughness (Column 6, lines 61-64).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Kazuki, Mun, and Kasuya to further incorporate the teachings of Akahide to include that a width B1 of the two steel plates satisfies the following relationship: B1 ≥ 300 mm. Doing so achieves a weld with excellent mechanical strength, ductility, and toughness.
Akahide does not teach that a width B2 of the two tab plates satisfies the following relationships: B2 ≥ 10 x t1 and 100 mm ≤ B2 ≤ 2000 mm. 
The dimensions of the tab plate [11] are horizontal a: 200 to 400 mm, vertical b: 200 to 400 mm”; [0044] “…it is preferably that the plate thickness of the plate to be welded is 25 mm or less.” ). Yukimira teaches the relationship between the width of the tab plate and the thickness of the steel plate as described above as it assists in the suppression of deformation due to welding heat ([0025]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Kazuki, Mun, Kasuya, and Akahide to further incorporate the teachings of Yukimura to include that a width B2 of the two tab plates satisfies the following relationships: B2 ≥ 10 x t1 and 100 mm ≤ B2 ≤ 2000 mm. Doing so suppresses deformation due to welding heat.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuki in view of Mun, further in view Muranishi et al. (WO2015122047A1), hereinafter Muranishi.
	Regarding claim 7, Kazuki teaches (Figs. 1 and 2) a one-side submerged are welding device (welding device 100) for joining two steel plates (steel plates 20) butted to each other by submerged arc welding from one side ([0094] lines 1-2; [0103] line 3), the one-side submerged arc welding device (100) comprising: 
a welding unit (welding machine 12) which includes a plurality of electrodes (electrodes 15) and is movable in a specified direction so as to perform welding from a start end to a terminal end of each of the steel plates (20) by the plurality of electrodes (15) (see Fig. 2; [0100] lines 4-6); 
Kazuki does not teach a plurality of power sources which supplies power to the plurality of electrodes, a drive mechanism which is disposed in the welding unit and is capable of moving at least 
Mun teaches (Figs. 1 and 8) welding a workpiece via submerged arc welding using a plurality of electrodes (electrodes 100, 200, 300, 400, and 500) (page 3, lines 1-2), comprising a drive mechanism (electrode part 20) which is disposed in the welding unit (electrode portion 10) and is capable of moving at least one of the plurality of electrodes (100, 200, 300, 400, and 500) in an advancing and retracting direction with respect to the welding unit (electrode portion 10) (page 7, lines 21-24); and a control unit (control part 60’) which controls the drive mechanism (20) to change at least one of electrode distances between adjacent electrodes (100, 200, 300, 400, and 500) in a terminal end region of the workpiece during the submerged arc welding (page 10, lines 27-32). Mun teaches the configuration as described as it improves the stability of the welding arc, the weld workability, and the weld quality (page 3, lines 1-4). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kazuki to incorporate the teachings of Mun to include a drive mechanism which is disposed in the welding unit and is capable of moving at least one of the plurality of electrodes in an advancing and retracting direction with respect to the welding unit; and a control unit which controls the drive mechanism to change at least one of electrode distances between adjacent electrodes in a terminal end region of the steel plate during the submerged arc welding. Doing so improves the stability of the welding arc, the weld workability, and the weld quality.
Mun does not teach a plurality of power sources which supplies power to the plurality of electrodes.
Muranishi teaches (Fig. 1) a one-side submerged arc welding device (welding device 1) comprising a plurality of electrodes (wires 110, 120, 130, and 140) and a plurality of power sources 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Kazuki and Mun to further incorporate the teachings of Muranishi to include a plurality of power sources which supplies power to the plurality of electrodes. Doing so reduces the appearance defect of the back wave bead obtained using a traditional welding power source.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/RACHEL R RIZZO/Examiner, Art Unit 3761  

/JOEL M ATTEY/Primary Examiner, Art Unit 3763